Citation Nr: 0817004	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to April 
1968.  The veteran received, among others medals, the Vietnam 
Service Medal (with two Bronze Stars), Republic of Vietnam 
Campaign Medal with Device, and a National Defense Service 
Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

With regard to the veteran's PTSD claim, service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2007).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Competent medical evidence shows that the veteran has been 
diagnosed with PTSD.  Specifically, a March 2002 VA intake 
assessment examination report confirms an Axis I diagnosis of 
PTSD for the veteran.  (See also Riverpoint Psychiatric 
Associates psychological evaluation dated May 13, 2003).  The 
veteran's DD 214 form shows that his primary military 
specialty was that of a water transportation occups.  

The veteran's DD 214 form confirms that he served in Vietnam, 
but it does not show that he was awarded any medals 
necessarily indicative of combat, as none of his awards were 
issued with a V device.  The veteran's military occupational 
specialty in Vietnam was allegedly that of a radio operator 
aboard USS Alfred A. Cunningham and USS Hamner.  The veteran 
specifically claims that he suffers from PTSD as a result of 
his service on the USS Alfred A. Cunningham, as indicated by 
the September 2006 written statement.  There is no objective 
evidence showing his actual participation in combat.  
Therefore, the law requires that his claimed stressors be 
independently corroborated by evidence other than his lay 
testimony.  38 C.F.R. § 3.304(f) (2007).

The veteran has alleged the following stressors: he killed 
people in Vietnam; that he was sent out on swift and light 
boats for covert operation purposes into the rivers of 
Vietnam (also into Cambodia and Laos) where he experienced 
incoming rounds and saw bodies floating in the river.  It is 
noted in a January 2002 VA medical record that the veteran 
was assigned aboard swifts and light boats to deliver mail 
and supplies.  The veteran also reported that he also 
recalled a tiger "pulling one of the troops on[to] [the] 
shore into the bushes."  He also reported that loud rounds 
would constantly occur while he was aboard the USS Alfred A. 
Cunningham.  The veteran also stated that there was a 
helicopter crash that killed several people.  He stated that 
he had heard the helicopter crash, but did not see the 
bodies.  In an April 2002 VA treatment record the veteran 
stated that upon discharge from the Navy he returned home and 
stabbed his father because he saw shadows and felt 
threatened.  He was allegedly taken to jail and the incident 
was reported in the local newspaper.  The story (according to 
the veteran) implied that he was a "crazy Vietnam veteran."

In an October 2002 written statement the veteran reported 
that in 1965 he joined the USS Alfred A. Cunningham where in 
he describes while on ship he was exposed to loud gunfire, 
pictures of the damage caused by the attacks and bodies, 
fires offshore, and seeing body bags filled with bodies while 
in an unauthorized hanger in Pearl Harbor.  The stressor 
statement also indicated that his Vietnam service was in the 
Gulf of Tonkin along the coastline.

A naval history report from the internet documented that the 
Alfred A. Cunningham patrolled the Vietnamese coast and 
provided naval gunfire support in the area of Quang Ngai, 
South Vietnam and the final weeks of her patrol were spent on 
radar station south of Hainan Island, and then sailed back to 
the United States on March 3, 1966.  The ship proceeded to 
the Gulf of Tonkin in early January of 1967 to serve as a 
planeguard for Bennington to assist in recovering downed 
aviators.  In February of 1967, the ship was assigned to 
Operation "Sea Dragon," a logistics interdiction effort in 
the coastal waters of North Vietnam, and continued this duty 
until April of 1967.  Another stint of service occurred in 
the Taiwan Strati lasting from April 6, 1967 to April 12, 
1967.  The ship sailed home on April 28, 1967. 

An enlisted performance record shows that, at a minimum, the 
veteran was on the USS Alfred A. Cunningham from November 
1965 through November 1967.  Based on the ship's history 
provided by the veteran and his representative, combined with 
the veteran's personal records and his claimed stressors 
while aboard the USS Alfred A. Cunningham, the Board finds 
that the following dates can be searched:  March 1966, 
January 1967, February 1967, March 1967 and April 1967. 

The record indicates that an attempt was not made to 
corroborate some of the veteran's alleged stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC), as indicated by the November 2006 Memorandum.  
The Board finds that another attempt must be made to verify 
the veteran's claimed stressors before further action is 
taken.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide any additional details concerning 
the stressors outlined in this Remand.  
(Note: The veteran was assigned to the 
USS Alfred A. Cunningham (DD-752) from 
November 1965 to November 1977).  All of 
these statements should include details 
about events that can be documented, the 
location/ places of where the incident or 
event occurred, the approximate date 
(month and year) within two months, the 
unit of the assignment (battalion or 
company level), the full names of 
firebases, and the full names of the 
individuals involved in the events (i.e., 
including any of whom may have been 
wounded and/ or killed in action).  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

2.  Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Also, advise the 
veteran and his representative that a 
copy of the article from the local 
newspaper referred to above could be 
helpful in substantiating the veteran's 
claim.  

3.  After the veteran responds to the 
above requested stressor information, the 
RO should contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
requesting that an attempt be made to 
independently verify the claimed 
stressors in this Remand.  At a minimum 
and based on the ship's history provided 
by the veteran and his representative, 
combined with the veteran's personal 
records and his claimed stressors while 
aboard the USS Alfred A. Cunningham, the 
Board finds that the following dates can 
be searched:  March 1966, January 1967, 
February 1967, March 1967, and April 
1967.  A search of the deck logs/ship 
histories, navy shore station histories, 
muster rolls, and other records should be 
conducted in an effort to verify the 
claimed stressors.  

4.  After receiving a response from 
JSRRC, the RO should make a determination 
as to which (if any) stressors are 
corroborated, to include consideration as 
to whether the veteran was involved in 
combat.  If the RO determines that the 
veteran was involved in combat, then 
corroborative evidence is not required 
regarding any combat-related stressors.

5.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated as 
verified, and that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

All necessary tests should be conducted, 
and the examiner must rule in favor of or 
exclude a diagnosis of PTSD.  The 
examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner diagnoses the 
veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

6.  Thereafter, the RO should 
readjudicate the claim for service 
connection in light of the additional 
evidence obtained.  If these claims are 
not granted to the veteran's 
satisfaction, then send him and his 
representative a Supplemental Statement 
of the Case (SSOC) and give them an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



